DETAILED ACTION
Claims 1-4, 7-9, and 13-23 are presented for examination.
Claims 1-3, 7, 9, 13, 15-19 are amended.
Claims 5, 6, and 10-12 are canceled.
 Claims 21-23 are new.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 discloses “transmittable waveforms have has”, in line 2.  For clarity and consistency, it is suggested to amend the limitation to “transmittable waveforms have [[has]]”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-7, 10-14, and 16-18 of U.S. Patent No. 11,240,088. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 1: A method for communicating comprising:
Claim 1: A method for communicating comprising:
obtaining, by an encoder, input communication symbols selected from a set of communication symbols;
obtaining, by an encoder, input communication symbols selected from a set of communication symbols;
converting, by the encoder, the input communication symbols into transmittable waveforms for two-component transmission; and
Claim 3: The method for communicating of claim 1, wherein the transmittable waveform conforms to a general spiral formula
Claim 4: The method for communicating of claim 3, wherein the general spiral formula has a form of equation fm(t) =

    PNG
    media_image1.png
    40
    250
    media_image1.png
    Greyscale

wherein k.sub.0 is a first level amplitude coefficient, ω.sub.0 is a first level frequency constant, i is an imaginary constant square root of minus one, k.sub.1 is a second level amplitude coefficient, ω.sub.1 is a second level frequency constant, t is a time parameter, t.sub.0 is an initial time, k.sub.2 is a third level amplitude coefficient, ω.sub.2 is a third level frequency constant, and m is a waveform shape term.
converting, by the encoder, the input communication symbols into transmittable waveforms constructed using non-periodic functions, wherein at least one of the transmittable waveforms includes a head function and a tail function, where the head function conforms to a general spiral formula of the form:
Claim 4: The method for communicating of claim 1, wherein the input communication symbols are transmitted using two-component transmission.


    PNG
    media_image1.png
    40
    250
    media_image1.png
    Greyscale

wherein k.sub.0 is a first level amplitude coefficient, ω.sub.0 is a first level frequency constant, i is an imaginary constant square root of minus one, k.sub.1 is a second level amplitude coefficient, ω.sub.1 is a second level frequency constant, t is a time parameter, t.sub.0 is an initial time, k.sub.2 is a third level amplitude coefficient, ω.sub.2 is a third level frequency constant, and m is a waveform shape term.
transmitting, by a transmitter, the transmittable waveforms over a communication channel as two independent components.
transmitting, by a transmitter, the transmittable waveforms over a communication channel.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 2: The method for communicating of claim 1, wherein the transmittable waveforms incudes at least one of a head function and a tail function that differs from the transmittable waveforms by at least one of an amplitude, a phase, a frequency, a time direction, a time shift, a rotational direction, and a growth.
Claim 2: The method for communicating of claim 1, wherein at least one of the head function and the tail function of the at least one of the transmittable waveforms differs from the other transmittable waveforms by at least one of an amplitude, a phase, a frequency, a time direction, a time shift, a rotational direction, and a growth.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 7: The method for communicating of claim 1, wherein the two-component transmission includes transmitting cosine and sine components of the input communication symbols independently.
Claim 5: The method for communicating of claim 4, wherein the two-component transmission includes transmitting cosine and sine components of the input communication symbols independently.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 8: The method for communicating of claim 1, wherein the input communication symbols are transmitted using intra-symbol time multiplexing.
Claim 6: The method for communicating of claim 1, wherein the input communication symbols are transmitted using intra-symbol time multiplexing.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 9: The method for communicating of claim 8, wherein independent cosine and sine components of the input communication symbols are intra-symbol time multiplexed.
Claim 7: The method for communicating of claim 6, wherein cosine and sine components of the input communication symbols are intra-symbol time multiplexed.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 13: The method for communicating of claim 1, wherein of the transmittable waveforms is generated and transmitted over the communication channel using at least one of a computer, a satellite communication device and a mobile device.
Claim 10: The method for communicating of claim 1, wherein each of the transmittable waveforms is generated and transmitted over the communication channel using at least one of a computer, a satellite communication device and a mobile device.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 14: The method for communicating of claim 1, further comprising: receiving the transmittable waveforms by at least one of a user, a computer- readable media, a computer, a satellite communication device and a mobile device; demodulating the transmittable waveforms to yield output communication signals; and communicating the output communication signals to at least one of a user and an electronic device.
Claim 11: The method for communicating of claim 1, further comprising: receiving the transmittable waveforms by at least one of a user, a computer-readable media, a computer, a satellite communication device and a mobile device; demodulating the transmittable waveforms to yield output communication signals; and communicating the output communication signals to at least one of a user and an electronic device.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 15: The method for communicating of claim 1, wherein the transmittable waveforms have a crest factor not equal to the square root of two.
Claim 12: The method for communicating of claim 1, wherein at least the head function has a crest factor is not equal to the square root of two.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 16: The method for communicating of claim 1, wherein the transmittable waveforms have has an adjustable crest factor.
Claim 13: The method for communicating of claim 1, wherein at least the head function has an adjustable crest factor.
Instant Application 17/588380
U.S. Patent No. 11,240,088
Claim 17: The method for communicating of claim 1, wherein at least the transmittable waveforms  include rotational reversal.
Claim 14: The method for communicating of claim 1, wherein at least the head function includes rotational reversal.


Claims 18-20 discloses similar limitations as claims 16-18 of the patent and are therefore rejected for the same reason as indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, and 13-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant, U.S. Publication No. 2003/0067990, in view of Lerner et al., (hereinafter Lerner), U.S. Publication No. 2003/0133495.

As per claim 1, Bryant discloses a method for communicating [paragraph 0019, a process/method for communication in a digital communication system] comprising: 
obtaining, by an encoder [fig. 1, an encoder (coding and modulation circuitry 105)], input communication symbols selected from a set of communication symbols [paragraphs 0021, 0023, obtaining one or a plurality of input communication symbols selected from a set of communication symbols (selects the symbol)]; 
converting, by the encoder, the input communication symbols into transmittable waveforms [fig. 4a, paragraphs 0010, 0013, 0019, 0021, 0024, 0028, converting/compressing a plurality of symbols into transmittable waveforms (compression function)], and 
transmitting, by a transmitter, the transmittable waveforms over a communication channel [paragraphs 0003, 0021, 0024-0026, transmitting plurality of transmittable waveforms over a communication channel (propagated signals over a communication channel 125)].
Bryant does not explicitly discloses wherein transmittable waveforms includes two-component transmission; two independent components.
However, Lerner teaches wherein transmittable waveforms includes two-component transmission; two independent components [paragraphs 0043, 0045, 0050, 0090, wherein transmittable waveforms includes two-component transmission; two independent components (transmit waveform with both starting and ending extended portions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least one of the transmittable waveforms includes two independent components as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 2, Bryant discloses the method for communicating of claim 1, Bryant does not explicitly discloses wherein the transmittable waveforms includes at least one of a head function and a tail function that differs from the transmittable waveforms by at least one of an amplitude, a phase, a frequency, a time direction, a time shift, a rotational direction, and a growth.
However, Lerner teaches wherein the transmittable waveforms includes at least one of a head function and a tail function that differs from the transmittable waveforms by at least one of an amplitude, a phase, a frequency, a time direction, a time shift, a rotational direction, and a growth [paragraphs 0003, 0013, 0029, wherein each function (compression function) of the at least one of the transmittable waveforms differs from the other transmittable waveforms by at least one of an amplitude, a phase, a frequency, a time direction, a time shift, a rotational direction, and a growth (one or more amplitude, frequency, phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least one of the transmittable waveforms includes a head function and a tail function as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 3, Bryant discloses the method for communicating of claim 1, Bryant does not explicitly discloses wherein the transmittable waveforms conforms to a general spiral formula.
However, Lerner teaches wherein the transmittable waveforms conforms to a general spiral formula [paragraphs 0049, 0050, 0090, claim 10, wherein the transmittable waveforms conforms to a general spiral formula (transmit waveform comprises a spreading waveform that is circularly shifted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least one of the transmittable waveforms includes a head function and a tail function as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 7, Bryant discloses the method for communicating of claim 1, 
wherein the two-component transmission includes transmitting cosine and sine components of the input communication symbols independently [fig. 2, paragraphs 0003, 0030, wherein the two-component transmission includes transmitting cosine and sine components of the input communication symbols independently (sine, inverse sine)].

As per claim 13, Bryant discloses the method for communicating of claim 1, 
wherein of the transmittable waveforms is generated and transmitted over the communication channel using at least one of a computer, a satellite communication device and a mobile device [fig. 1, paragraphs 0021, 0030, transmittable waveforms is generated and transmitted over the communication channel using at least one of a computer, a satellite communication device and a mobile device (coding and modulation 105)].

As per claim 14, Bryant discloses the method for communicating of claim 1, further comprising: 
receiving the transmittable waveforms by at least one of a user, a computer-readable media, a computer, a satellite communication device and a mobile device [paragraphs 0003, 0021, 0024-0026, transmitting plurality of transmittable waveforms over a communication channel (propagated signals over a communication channel 125)];
demodulating the transmittable waveforms to yield output communication signals [fig. 1, paragraph 0023, demodulating the one or a plurality of transmittable waveforms (demodulation circuitry 150)]; and 
communicating the output communication signals to at least one of a user and an electronic device [paragraphs 0003, 0013, 0024, communicating the output communication signals to at least one of a user and an electronic device (signals are transmitted and received)].

As per claim 15, Bryant discloses the method for communicating of claim 1, 
wherein the transmittable waveforms have a crest factor not equal to the square root of two [paragraphs 0008, 0022, 0034. 0035, wherein the transmittable waveforms have a crest factor not equal to the square root of two].

As per claim 16, Bryant discloses the method for communicating of claim 1, 
wherein the transmittable waveforms have has an adjustable crest factor [paragraphs 0008, 0022, wherein at least the head function has an adjustable crest factor (adjustable parameters)].

As per claim 17, Bryant discloses the method for communicating of claim 1, Bryant does not explicitly discloses wherein at least the transmittable waveforms include rotational reversal.
However, Lerner teaches wherein at least the transmittable waveforms include rotational reversal [paragraphs 0023, 0043, 0045, 0084, wherein at least the transmittable waveforms include rotational reversal (circularly rotated waveforms)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least the head function includes rotational reversal as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 18, Bryant discloses a method for communicating [paragraph 0019, a process/method for communication in a digital communication system] comprising: 
receiving, by a receiver, transmittable waveforms transmitted over a communication channel [paragraphs 0003, 0021, 0024-0026, transmitting plurality of transmittable waveforms over a communication channel (propagated signals over a communication channel 125)]; 
demodulating, by a demodulator, the transmittable waveforms to yield output communication symbols [fig. 1, paragraph 0023, demodulating, by a demodulator, the transmittable waveforms to yield output communication symbols (demodulation circuitry 150)]; and 
communicating the output communication signals to at least one of a user and an electronic device [paragraphs 0003, 0013, 0024, communicating the output communication signals to at least one of a user and an electronic device (signals are transmitted and received)], 
Bryant does not explicitly discloses wherein at least one of the transmittable waveforms includes two independent components.
However, Lerner teaches wherein at least one of the transmittable waveforms includes two independent components [paragraphs 0043, 0045, 0050, 0090, wherein at least one of the transmittable waveforms includes two independent components (transmit waveform with both starting and ending extended portions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least one of the transmittable waveforms includes two independent components as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 19, Bryant discloses a system for communicating [paragraph 0019, a system for communication], comprising 
at least one of a computer-readable media, a computer, a satellite communication device and a mobile device, wherein the at least one of a computer-readable media, a computer, a satellite communication device and a mobile device [fig. 1, paragraphs 0005, 0021, 0030, at least one of a computer-readable media, a computer, a satellite communication device and a mobile device, wherein the at least one of a computer-readable media, a computer, a satellite communication device and a mobile device (recording media)] to perform at least one of: 
supply input communication symbols [paragraphs 0008, 0021, supply input communication symbols (input signal; input data 101)]; 
obtain, by an encoder [fig. 1, an encoder (coding and modulation circuitry 105)], input communication symbols [paragraphs 0021, 0023, obtaining one or a plurality of input communication symbols (selects the symbol)]; 
convert, by the encoder, the input communication symbols into transmittable waveforms [fig. 4a, paragraphs 0010, 0013, 0019, 0021, 0024, 0028, converting/compressing a plurality of symbols into transmittable waveforms (compression function)], and 
transmit, by a transmitter, the transmittable waveforms over a communication channel [paragraphs 0003, 0021, 0024-0026, transmitting plurality of transmittable waveforms over a communication channel (propagated signals over a communication channel 125)].
receive, by a receiver, transmittable waveforms transmitted over a communication channel [paragraphs 0003, 0021, 0024-0026, transmitting plurality of transmittable waveforms over a communication channel (propagated signals over a communication channel 125)]; 
demodulate, by a demodulator, the transmittable waveforms to yield output communication symbols [fig. 1, paragraph 0023, demodulating, by a demodulator, the transmittable waveforms to yield output communication symbols (demodulation circuitry 150)]; and 
communicate output communication symbols to at least one of a user, a secondary computer-readable media, a secondary computer, a secondary satellite communication device and a secondary mobile device [paragraphs 0003, 0013, 0024, communicating the output communication signals to at least one of a user and an electronic device (signals are transmitted and received)], 
Bryant does not explicitly discloses wherein transmittable waveforms includes two-component transmission; two independent components.
However, Lerner teaches wherein transmittable waveforms includes two-component transmission; two independent components [paragraphs 0043, 0045, 0050, 0090, wherein transmittable waveforms includes two-component transmission; two independent components (transmit waveform with both starting and ending extended portions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Bryant by including wherein at least one of the transmittable waveforms includes two independent components as taught by Lerner because it would provide the Bryant's method with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 20, Bryant discloses the system of claim 19, further comprising 
filtering the received transmittable waveforms [paragraphs 0035, filtering the received transmittable waveforms (filter characterized by the function)].

As per claim 21, Bryant discloses the method of claim 1,
where the two separate components of the waveform are cosine and sine components having a common amplitude and phase [paragraphs 0008, 0010, 0021, 0027, 0029, where the two separate components of the waveform are cosine and sine components having a common amplitude and phase (modulated signals having M possible waveforms; both phase and amplitude of a signal are modulated)].

As per claim 22, Bryant discloses the system of claim 18, 
where the two separate components of the waveform are cosine and sine components having a common amplitude and phase [paragraphs 0008, 0010, 0021, 0027, 0029, where the two separate components of the waveform are cosine and sine components having a common amplitude and phase (modulated signals having M possible waveforms; both phase and amplitude of a signal are modulated)].

As per claim 23, Bryant discloses the system of claim 19, 
where the two separate components of the waveform are cosine and sine components having a common amplitude and phase [paragraphs 0008, 0010, 0021, 0027, 0029, where the two separate components of the waveform are cosine and sine components having a common amplitude and phase (modulated signals having M possible waveforms; both phase and amplitude of a signal are modulated)].

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant, in view of Lerner, and in further view of Cairns et al., (hereinafter Cairns), U.S. Publication No. 2006/0039455.

As per claim 8, the modified Bryant discloses the method for communicating of claim 1, Bryant does not explicitly discloses wherein the input communication symbols are transmitted using intra-symbol time multiplexing.
However, Lerner teaches wherein the input communication symbols are transmitted using intra-symbol time multiplexing [paragraphs 0044, 0067, 0075, wherein the input communication symbols are transmitted using intra-symbol time multiplexing (combining, or multiplexing, of two waves)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bryant by including wherein at least one of the transmittable waveforms includes a head function and a tail function as taught by Lerner because it would provide the Bryant's system with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

As per claim 9, the modified Bryant discloses the method for communicating of claim 8, Bryant does not explicitly discloses wherein independent cosine and sine components of the input communication symbols are intra-symbol time multiplexed.
However, Lerner teaches wherein independent cosine and sine components of the input communication symbols are intra-symbol time multiplexed [paragraphs 0044, 0067, 0075, wherein independent cosine and sine components of the input communication symbols are intra-symbol time multiplexed (combining, or multiplexing, of two waves)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bryant by including wherein at least one of the transmittable waveforms includes a head function and a tail function as taught by Lerner because it would provide the Bryant's system with the enhanced capability of providing more reliable communication in the presence of noise and distortion [Lerner, paragraphs 0002, 0008].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prothero, U.S. Publication No. 2016/0323135 discloses transmittable waveform using at least one defined spiral waveform function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469